Citation Nr: 1231125	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  08-07 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for right knee limitation of flexion, formerly characterized as arthritis.

3.  Entitlement to a rating in excess of 10 percent for left knee limitation of flexion, formerly characterized as arthritis.

4.  Entitlement to a rating in excess of 10 percent for right knee limitation of extension.

5.  Entitlement to a rating in excess of 10 percent for left knee limitation of extension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.R.


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for bilateral hearing loss and continued 10 percent disability ratings for right and left knee arthritis.

In January 2010, a videoconference hearing was held before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is associated with the claims file.  In June 2012 correspondence, the Board informed the Veteran that the Veterans Law Judge who conducted his hearing was no longer at the Board.  He was given an opportunity to testify at another hearing; however, he elected not to have another hearing. 

The Board remanded the issues of entitlement to service connection for bilateral hearing loss and entitlement to ratings in excess of 10 percent for arthritis of the right and left knees, among other issues that are no longer on appeal, for further development in March 2010.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is etiologically related to his military service.

2.  The Veteran's limitation of flexion of the right knee is manifested by arthritis and painful motion; but the knee is not clinically or functionally limited to 30 degrees or less.

3.  With resolution of any doubt in favor of the Veteran, the overall disability picture for the right knee supports a finding of slight right knee instability. 

4.  The Veteran's limitation of flexion of the left knee has been manifested by arthritis and painful motion; but the knee is not clinically or functionally limited to 30 degrees or less.

5.  The Veteran's right knee limitation of extension due to arthritis has been manifested by painful motion and functionally limited to 15 degrees for the period both prior to March 8, 2012 and since that date.

6.  The Veteran's left knee limitation of extension due to arthritis has been manifested by painful motion for the period both prior to March 8, 2012 and since that date; but the knee is not clinically or functionally limited to 15 degrees or less during either period.  






CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5107(b)(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 3.385 (2011). 

2.  The criteria for a rating in excess of 10 percent for limitation of flexion of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5260 (2011). 

3.  The criteria for a separate 10 percent evaluation, and no more, for right knee instability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5257 (2011). 

4.  The criteria for a rating in excess of 10 percent for limitation of flexion of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5260 (2011).

5.  The criteria for a rating of 20 percent for right knee limitation of extension due to arthritis have been met for the entire period involved in the increased rating claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5261 (2011). 

6.  The criteria for a 10 percent rating for left knee limitation of extension due to arthritis have been met for the period prior to March 8, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5261 (2011). 

7.  The criteria for a rating in excess of 10 percent for left knee limitation of extension due to arthritis have not been met for the entire period involved in the increased rating claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) include enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Dingess/Hartman also held that in rating cases, a claimant must be informed of the rating formula for all possible schedular ratings for an applicable rating code, and that VA must provide information regarding the effective date that may be assigned. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in February and March 2007 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for the increased rating disabilities of the knees and service connection for bilateral hearing loss, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The May 2007 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the February and March 2007 letters, which meet the content of notice requirements described in Dingess/Hartman and Pelegrini, also meet the VCAA's timing of notice requirement. 

Post-rating, a January 2008 Statement of the Case (SOC) provided the Veteran with the rating criteria used to evaluate his service-connected disability, which suffices, in part, for Dingess/Hartman.  After issuance of the January 2008 SOC, and opportunity for the Veteran to respond, the August 2009 and March 2012 supplemental SOCs (SSOC) reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  In a May 2008 letter, the RO provided the Veteran with a notification in compliance with the requirements set forth in Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of private medical records and the reports of April 2007, April 2009, June 2010, and March 2012 VA examinations.  The Board has reviewed the reports of those examinations, and finds that they are adequate.  Also of record and considered in connection with the appeal is the transcript of the Veteran's January 2010 Board hearing, along with a written statement provided by the Veteran's friend, on his behalf 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Service Connection - Hearing loss

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

Analysis

The Veteran contends that he has bilateral hearing loss is related to in-service noise exposure.  While service treatment records are negative for hearing loss, during the January 2010 hearing, the Veteran described in-service noise exposure from being under planes and from exposure to weapons firing.  He is competent to assert the occurrence of such in-service injury, to include the in-service noise exposure.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, an April 2007 letter from Dr. Barone indicates that the Veteran had asymmetrical hearing loss, left more so than right, in the high frequencies.  He added that the Veteran was a hearing aid candidate.  Dr. Barone's audiometric evaluation was provided in February 2007 with all findings in graphical form showing a 40 decibel loss in the 2000 frequency range in the right ear.  See Kelly v. Brown, 7 Vet. App. 471. (suggesting while the United States Court of Appeals for Veterans Claims (Court) cannot permissibly interpret data in graphical form, the Board may do so, as the finder of fact).

During the January 2010 hearing, the Veteran stated that he first started to notice hearing loss in service and had been suffering from hearing loss ever since he got out of the military. 

The Veteran has reported, as he is competent to do, a continuity of symptomatology of hearing loss since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  This report of a continuity of symptomatology suggests a link between his current complaints regarding hearing loss and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

When examined in June 2010, audiological evaluation revealed pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
35
35
LEFT
          20
15
20
55
55

Right ear speech recognition score was 98 percent and left ear was 96 percent.

The examiner noted that testing in the right ear demonstrated hearing within normal limits through 2000Hz, sloping to mild sensory neural hearing loss with excellent speech recognition right, and hearing within normal limits through 2000Hz sloping to moderate/severe sensory neural hearing loss with excellent speech recognition left.  The examiner indicated that the Veteran presents with hearing thresholds that do not meet the criteria for disability under the VA regulations for the right ear.

However, the examiner opined that a pre-existing high frequency hearing loss at 3000Hz or 6000Hz incurred during military cannot be ruled out.  Given the Veteran's history of military noise exposure through his MOS, the examiner found it was not unreasonable to believe the onset of hearing loss and/or early damage to the hearing system began during this time.  Given the lack of comprehensive audiologic data at the time of entrance and separation, the examiner noted that no evidence existed to disprove the Veteran's claim of service related hearing loss.  The examiner explained that the medical opinion was based on the Veteran's current nature and configuration of hearing loss and conceded noise exposure through MOS.  The examiner opined that the Veteran's left ear hearing loss is less likely as not caused by or a result of his military noise exposure.  

The Board notes that a private treatment report from Dr. Barone in April 2007 indicates that the Veteran had asymmetrical hearing loss, left more so than right, in the high frequencies although the June 2010 VA examination found no evidence that the Veteran had a hearing loss for VA purposes in the right ear.  Dr. Barone's audiometric testing showed bilateral hearing loss for VA purposes.  In addition, although the June 2010 VA examiner linked the Veteran's left ear hearing loss to service based on noise exposure, it appears the examiner mistakenly concluded the Veteran's left ear hearing loss was less likely as not caused by or a result of his military noise exposure.  

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Increased rating - Bilateral knees

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2011) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board notes that, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97; VAOPGCPREC 9-98. 

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004.

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent evaluation if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected knee disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Veteran was granted service connection for arthritis (claimed as bone chip), of the right and left knees in a July 2005 rating decision.  A 10 percent disability rating was assigned to each knee effective November 30, 1995.  The Veteran filed the instant claim for increased ratings in March 2007.  In a May 2007 rating decision, the RO denied a rating in excess of 10 percent for arthritis of the bilateral knees (claimed as bone chips).  The Veteran appealed both issues.  Arthritis (claimed as bone chip) of the right and left knees is rated based on arthritis under Diagnostic Codes 5010-5260.

The Board notes that during the pendency of this appeal, in a rating decision dated in March 2012, the RO granted service connection for limited extension of the left and right knees due to arthritis and assigned 10 percent initial evaluations for each knee effective March 8, 2012.

In response to the Veteran's claim for increased ratings, he was afforded VA examinations in April 2007, April 2009, June 2010, and March 2012.  

At an April 2007 VA examination, the Veteran reported constant knee pain.  He denied redness, swelling, locking, or flare-ups.  The Veteran stated that the knees could give way.  The Veteran presented as ambulatory with an antalgic gait.  He did not use any mechanical devices.  His knees were symmetrical without deformity, swelling, crepitus, effusion, or erythema.  He was unable to squat or duck walk.  He had a slightly limping gait.  His range of left knee motion included extension to 0 degrees, and flexion to 115 degrees.  On the right, he extended to 0 degrees and flexed to 120 degrees.  His motor strength was 5/5 bilaterally.  Varus, valgus, and drawer testing were negative.  His McMurray was positive and his pinch test was positive bilaterally.  In repetitive use testing on the right he did 20 out of 20 knee extensions with a two pound weight on his ankle.  On the left he did 20 out of 20.  He had pain at the 9th repetition on the left.  He had no additional weakness, fatigue, or lack of endurance with repetitive motion testing.  

At the time of the April 2009 VA examination, the Veteran walked from the waiting room to the examining room with a good gait, good posture, no pelvic tilt, and no limp.  He reported that his activities of daily living were not affected.  Each knee demonstrated flexion to 140 degrees and extension to 0 degrees four times, with no pain, weakness, fatigue, or lack of endurance.  The diagnosis was normal examination, with no functional impairment elicited on examination.  

In a letter received in January 2010, the Veteran's friend reported that the Veteran had been limping more each passing year, adding that his knees prevented him from walking normally.  During the January 2010 hearing, the Veteran testified that his knees gave out when he got tired, usually once or twice a day.  He later testified that his knees gave out and he fell about two to three times a week.  He added that he had trouble bending and extending his knees.  He also stated that he had trouble walking on uneven ground, because of stumbling, tripping, and limping.

At his June 2010 VA examination, it was noted that the Veteran walked from the waiting room to the examining room with a limp, pelvic tilt, and bent posture.  Examination of the left knee showed no fluid, no tenderness and full extension times four.  There was no pain, weakness, fatigue or lack of endurance.  Flexion was to 130 degrees four times.  Discomfort was noted but without pain, weakness, fatigue or lack of endurance.  Medial collateral ligaments were tight.  Anterior, posterior, cruciate ligaments were tight.  Slide test was negative.  There was good strength resisting flexion and good strength resisting extension.  A two pound weight was used.  The knee was fully extended three times, with no pain, weakness, fatigue or lack of endurance.

The examiner noted that the claims file was reviewed and that activities of daily living were not affected.  He explained that the joint gets increased pain on repetitive movements.  The knee appeared stable and there was no history of flare-ups.  The diagnoses included internal derangement of the left knee and clinical infection of probable traumatic arthritis of the left knee.  

On examination of the right knee, the examiner noted that the Veteran could not fully extend; the knee reached 10 degrees short of full extension after repetitive motion testing with pain throughout the knee.  There was no palpable fluid.  There was tenderness over the medial aspect of the knee joint.  Medial and collateral ligaments, as well as anterior, posterior, cruciate ligaments were tight.  There was tenderness on the medial side of the knee.  A two pound weight was used.  The knee was extended to -15 degrees three times, again with severe discomfort.  There was extreme weakness resisting flexion and extreme weakness resisting extension.  The knee could not be fully extended.  

It was noted that the Veteran complained of severe pain in the right knee constantly and with any short period of standing.  Activities of daily living were not affected.  There was pain on repetitive movements of this particular joint.  There was no history of flare-ups.  The examiner noted that there was a serious question clinically of the stability of the right knee.  The diagnoses included internal derangement of the right knee of unknown debris and traumatic arthritis.

VA examination in March 2012 showed that flexion in degrees for the right knee was 90 degrees and 85 degrees for the left.  There was minimal extension loss in the range of motion.  No instability or meniscus abnormality was noted.  

As noted, the Veteran is currently assigned ten percent disability ratings for his bilateral knee disabilities based on limitations in flexion and extension.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees, 38 C.F.R. § 4.71a, Diagnostic Code 5260, or if extension is limited to 10 degrees, 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Although the Veteran has evidence of painful motion in both knees, he has not shown limitation of right or left knee flexion or left knee extension warranting a rating in excess of 10 percent under Diagnostic Code 5260, at any point pertinent to the current claim for increase, or under Diagnostic Code 5261.  

The Board finds that a rating greater than 10 percent is not assignable under any other potentially applicable diagnostic code.  Specifically, with regard to Diagnostic Code 5260, examination reports show that both knees have consistently demonstrated flexion well in excess of 30 degrees even when functional loss due to pain and other factors are considered.  The Veteran has mainly denied flare-ups resulting in decreased motion.  Even during flare-ups, there is simply no indication that his pain has been so disabling to even result in flexion of either knee limited to 30 degrees.  Examination of the left knee in June 2010 showed flexion was to 130 degrees four times.  Discomfort was noted but without pain, weakness, fatigue, or lack of endurance.  In short, repetitive motion testing showed that the Veteran's flexion in both knees are not clinically or functionally limited to 30 degrees or less.

With respect to Diagnostic Code 5261, examination reports have consistently shown that extension of the left knee has not been limited by more than 15 degrees, even when functional loss is considered.  Examination of the left knee in June 2010 showed a two pound weight was used and the knee was fully extended three times, with no pain, weakness, fatigue, or lack of endurance.  VA examination in March 2012 showed extension of the left and right knees limited to 10 degrees with no evidence of painful motion.  There was no additional limitation of motion noted on repetitive movement.  

The June 2010 examination report did show that the Veteran could not fully extend the right knee, and had a 15 degree loss of extension after repetitive motion testing.  Therefore, the Board finds that a 20 percent disability rating is warranted for extension limited to 15 degrees for the entire period involved in this appeal (i.e., for the period prior to the assigned effective date of March 8, 2012) the pendency of this appeal.  However, since the date of claim, January 2007, the Veteran's right knee has not been shown to have limited extension to 20 degrees warranting a 30 percent disability rating under Diagnostic Code 5261.

In short, repetitive motion testing showed that the Veteran's flexion and extension in both knees are not clinically or functionally limited to, respectively 30 degrees or less, or 15 degrees in the left knee or more than 15 degrees in the right knee.  
It follows, then, that the criteria for an even higher rating under either diagnostic code are not met.  Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for assigning any higher rating under Diagnostic Code 5260 or 5261.

The Board has considered the Veteran's assertions and those in his friend's lay statement.  The criteria for higher ratings for the disabilities under consideration require medical findings and/or testing results that are within the province of trained medical professionals.  See, e.g. Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In any event, the Board finds the examination reports are more probative of the Veteran's clinical presentation than the lay statements, because the reports are consistent.  For example, although the Veteran claims his knees give way, the examinations consistently show he has full strength.  Hence, the lay assertions are not considered more probative than the actual medical findings shown, which, as indicated in this case, support no more than 10 percent ratings for each knee under Diagnostic Code 5260, limited flexion of no more than a 10 percent rating for left knee extension under diagnostic Code 5261, and no more than a 20 percent evaluation for right knee extension under Diagnostic Code 5261.

Furthermore, as there is no medical evidence that the disabilities involve any ankylosis, dislocated cartilage, impairment of the tibia and fibula, or genu recurvatum, evaluation of the disabilities under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263 is not warranted.  

For all the foregoing reasons, the Board finds that there is no basis for staged ratings of the Veteran's bilateral knee flexion, pursuant to Hart, and that the claims for higher ratings under Diagnostic Code 5260 must be denied.  In addition, although the Veteran's disability rating for the left knee was established as of March 8, 2012, there is no basis for a staged rating in excess of 10 percent for the left knee disability during the pendency of the appeal and a higher evaluation under Diagnostic Code 5261 must be denied.  The Board has considered whether staged ratings are warranted for any period involved in this case with respect to flexion in either knee, the VA examinations and other probative evidence consistently show that at no point was flexion actually or functionally limited to 30 degrees or less.  There simply is no evidence supporting a higher rating during any discrete period involved in this case.  As to limitation of extension, although the RO recognized entitlement to separate ratings only as of March 8, 2012, the authority for awarding separate ratings was issued in 2004 (i.e., VAOPGCREC 9-2004), moreover, the evidence on file established entitlement to separate ratings for limited extension and flexion well prior to March 2012.  As the Board is unable to reasonably determine an exact date of entitlement to the separate evaluations, the Board finds that the effective date of the 10 percent rating for left knee limitation of extension and the effective date of the 20 percent rating for right knee extension should be commensurate with the date of the increased rating claim in this case.  The Board has carefully reviewed the record for the entire period involved in this case, but finds no discrete period during which the limitation in extension of either knee warranted a higher rating.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board does find that a separate 10 percent rating is warranted for instability in the right knee.  In June 2010, the VA examiner noted questions clinically of the stability of the right knee although the VA examiner in the March 2012 examination found no instability of the right knee.  With resolution of the doubt in favor of the Veteran, the Board finds enough support in the evidence to establish the presence of slight instability in the right knee.  Therefore, a 10 percent rating is warranted on this basis in accordance with Diagnostic Code 5257.  The Board noted that the June 2010 examination did not suggest that the instability was more than slight, and given that the examiner himself only noted there was a "question" of instability, the Board finds the evidence does not support a separate rating higher than 10 percent.  There was no examination finding of instability of the left knee.  Given the evidence, the Board finds that there has been no more than slight subluxation or lateral instability of the right knee.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

In this regard, the manifestations of the Veteran's bilateral knee disabilities are fully contemplated by the schedular rating criteria.  As discussed above, he has mild functional loss, including limitation of motion due to pain.  In the June 2010 VA examination, the Veteran reported that activities of daily living were not affected by his knee disabilities.  The rating criteria are concerned with limitation of flexion and extension, as well as with instability.  The Veteran's symptoms consist of limitation of flexion and extension, including from functional loss due to factors such as pain.  For the right knee the symptoms also include instability.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the bilateral knee disabilities during the course of the appeal.  Accordingly, it is not necessary to refer this case for consideration of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16. 

The Board has further considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As there is no indication or allegation that any unemployment during the appeal is due to the service-connected bilateral knee disabilities, a claim for a TDIU has not been raised. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to a disability rating in excess of 10 percent for right knee limitation of flexion, formerly characterized as arthritis, is denied. 

A separate 10 percent rating for instability of the right knee is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to a disability rating in excess of 10 percent for left knee limitation of flexion, formerly characterized as arthritis, is denied.

Entitlement to a disability rating of 20 percent for right knee limitation of extension is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a 10 percent disability rating for left knee limitation of extension for the period prior to March 8, 2012 is granted, subject to the law and regulations governing the payment of monetary benefits.


Entitlement to a disability rating in excess of 10 percent for left knee limitation of extension for the period from March 8, 2012 is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


